JOHN W. HUBER, United States Attorney (#7226)
LESLIE A. GOEMAAT, Special Assistant United States Attorney (MA #676695)
RICHARD M. ROLWING, Special Assistant United States Attorney (OH #0062368)
ARTHUR J. EWENCZYK, Special Assistant United States Attorney (NY #5263785)
JOHN E. SULLIVAN, Senior Litigation Counsel, Tax Division (WI #1018849)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: leslie.a.goemaat@usdoj.gov
        richard.m.rolwing@usdoj.gov
        arthur.j.ewenczyk@usdoj.gov
        john.e.sullivan@usdoj.gov
________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
________________________________________________________________________

UNITED STATES OF AMERICA,                   :          Case No. 2:18-CR-365-JNP-BCW

                       Plaintiff,           :

       v.                                   :          MOTION TO SEAL DEFENDANT’S
                                                       MOTION TO CONTINUE [527]
LEV ASLAN DERMEN,                           :
  a/k/a Levon Termendzhyan,
                                            :          District Judge Jill N. Parrish
                       Defendants.                     Magistrate Judge Brooke C. Wells
                                            :


       The United States of America moves this Court for an order sealing the Defendant’s

Motion to Continue, ECF 527. This Motion extensively describes and quotes from the United

States’ Third James Proffer, filed under seal, and should be sealed for the reasons stated in the

August 19, 2019 Motion to Seal the Government’s James Proffer and Exhibits, ECF 496, as

granted by the Court. ECF 500.

       Respectfully submitted this 28th of August 2019,

                                                /s/ Leslie A. Goemaat

                                                   1
ARTHUR J. EWENCZYK
LESLIE A. GOEMAAT
RICHARD M. ROLWING
Special Assistant United States Attorneys
JOHN E. SULLIVAN
Senior Litigation Counsel




   2
                                       Certificate of Service

         I certify that on the 28th day of August 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF electronic filing system, which will send notice of electronic
filing to counsel of record in this case.

                                                      /s/ Leslie A. Goemaat
                                                      LESLIE A. GOEMAAT
                                                      Special Assistant United States Attorney




                                                  3
